UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 14-7186


LANA R. THOMAS,

                         Plaintiff – Appellant,

          v.

ROCKBRIDGE REGIONAL JAIL,

                         Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:14-cv-00026-NKM)


Submitted:   December 16, 2014                Decided:   December 18, 2014


Before DUNCAN     and   DIAZ,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lana R. Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lana     R.    Thomas       appeals        the   district       court’s      order

dismissing    her     filings,      construed         broadly   as     a    civil    rights

complaint,    under      28   U.S.C.      § 1915(e)(2)(B)        (2012).          We    have

reviewed   the    record      and   find       that    this   appeal       is   frivolous.

Accordingly, we dismiss the appeal for the reasons stated by the

district     court.           Thomas      v.       Rockbridge       Reg’l       Jail,    No.

6:14-cv-00026-NKM (W.D. Va. July 24, 2014).                          We dispense with

oral   argument     because        the    facts       and   legal    contentions         are

adequately    presented       in    the    materials        before     this     court     and

argument would not aid the decisional process.



                                                                                 DISMISSED




                                               2